Citation Nr: 1528376	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUE

Entitlement to a clothing allowance for 2013.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1999 with three months and 12 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 administrative decision by the Birmingham Department of Veterans Affairs (VA) Medical Center.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran used an off-the-shelf LO Flexible back brace for his service-connected degenerative disc disease of the lumbar spine.  In October 2013, the VA Medical Center denied the claim of entitlement to a clothing allowance in 2013 apparently on the basis that the appliance is no longer on the VA appliance list because the appliance had been discontinued.  Later in an October 2013 statement of the case, the VHA Central Office denied the claim on the basis that this particular back brace is an elastic wrap that features covered aluminum and that stays with no exposed joints or surfaces that would cause damage and wear and tear to clothing.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the Veteran's service connected skin disability irreparably damages the Veteran's outer garments. 38 C.F.R. § 3.810 (2014).

It does not appear that the denial is based on a certification by Under Secretary for Health or such designee on whether the off-the-shelf LO Flexible back brace worn by the Veteran to treat the service-connected degenerative disc disease of the lumbar spine tends to wear or tear clothing. 

The Veteran's claim should be referred to the Under Secretary for Health or designee for certification on whether the off-the-shelf LO Flexible back brace worn by the appellant to treat the service-connected degenerative disc disease of the lumbar spine tends to wear or tear clothing.

The Veteran's representative, Alabama Department of Veterans Affairs, was not afforded the opportunity to present written argument, such as a VA Form 646, Statement of Accredited Representative in Appealed Case.  The AOJ should afford the representative such an opportunity.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder and medical folder to be reviewed by the Under Secretary for Health or designee who should certify whether or not the off-the-shelf LO Flexible back brace worn by the appellant to treat the service-connected degenerative disc disease of the lumbar spine tends to wear or tear clothing.  A complete rationale for all conclusions reached should be included with the certification.

2.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.  After the Veteran has had an opportunity to respond, the AOJ should forward the claims file and medical file to the VA RO in Montgomery, Alabama to afford the appellant's representative, Alabama Department of Veterans Affairs, the opportunity to present written argument, such as a VA Form 646, Statement of Accredited Representative in Appealed Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




